BABBETT, J.,
(dissenting.) I cannot distinguish this case from Gregory v. Mayor, etc., 113 N. Y. 416, 21 N. E. Rep. 119, and Emmitt v. City of New York, 128 N. Y. 117, 28 N. E. Rep. 19, while I think it is plainly distinguishable from Lethbridge v. City of New York, 133 N. Y. 232, 30 N. E. Rep. 975, and Wardlaw v. Mayor, etc., (N. Y. App.) 33 N. E. Rep. 140. The intention was not to dismiss, but to suspend. This is clearly evidenced by the tenor of the notice. “You are hereby suspended,” it reads, “without pay, until *3such time as your services may he required.” This meant that meanwhile he remained an inspector under his appointment, but an inspector without pay. When his services were required he was not to be reappointed, but was to recommence work under his original and existing appointment. But that was just what the court of appeals held, in the cases cited, could not be done, without paying the officer his current salary. That this was the construction placed upon the notice by the commissioners themselves is evidenced by the subsequent dismissal. This latter was clear and unequivocal. ¡Nor did the plaintiff consider himself dismissed by the suspension. He knew he was deprived of work and pay. But how? By a notice which plainly told him that his official relations with the commissioners were not finally severed. He never asked to be reappointed. What he asked was to be sent back to work, or reinstated in active duty, not in office. The reason assigned for the suspension is immaterial, as it does not affect the real intention, as clearly evidenced by the rest of the notice and the subsequent dismissal. That real intention was, because of the lack of work, to do something which was not authorized, namely, to suspend, instead of something which was authorized, namely, to dismiss. I think the judgment should be reversed, and a new trial ordered.